Citation Nr: 0111640	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-15 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran had active duty from January 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This case has been advanced on the 
docket because of administrative error that resulted in 
significant delay in docketing the appeal.  See 38 C.F.R. 
§ 20.900(c) (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran testified that he gets his medical treatment at 
the VA medical facility in New Orleans.  He claimed that he 
was disabled on the job as a bus driver in 1983 following an 
accident and suffered cervical contusions.  He received 
workers' compensation for a while and filed a lawsuit.  The 
RO should obtain all treatment records from the VA Medical 
Center (VAMC) in New Orleans.  Additionally, the RO should 
attempt to obtain all records related to the veteran's claim 
for workers' compensation and his personal injury lawsuit 
filed after his bus accident in 1983.

The representative claims that the veteran should receive 
separate evaluations for his left knee disability pursuant to 
VAOPGCPREC 23-97.  That matter has not been addressed by the 
RO.  The Board finds that the issue of entitlement to an 
increased rating or a separate evaluation based on arthritis 
for the veteran's left knee disability is "inextricably 
intertwined" with the claim for TDIU and it would not be 
appropriate to proceed on that matter prior to adjudication 
of the increased rating claim for the left knee.  See Harris 
v. Derwinski, 1 Vet.App. 180, 182-83 (1991).  

After this development has been completed, including 
gathering of all records, and an adjudication of the 
veteran's claim for an increased rating for his left knee, 
the veteran should be provided a VA medical examination to 
determine the extent of his disabilities and the examiner 
should provide an opinion regarding the veteran's ability to 
work.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
and all other service connected 
disability since 1999.  The RO is 
specifically instructed to obtain 
treatment records from the VAMC in New 
Orleans.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should attempt to obtain all 
records related to the veteran's workers' 
compensation claim and his lawsuit 
regarding the bus accident in 1983.

3.  The RO should adjudicate the claim of 
entitlement to an increased rating for 
the veteran's left knee disability or a 
separate evaluation based on arthritis 
pursuant to VAOPGCPREC 23-97.  If that 
claim is denied, the RO should provide 
the appellant and his representative 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.

4.  The veteran should be afforded a VA 
examination to determine the extent of 
his disabilities.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is specifically requested to 
offer an opinion regarding the impact of 
the veteran's disabilities on his ability 
to work.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





